373 F.2d 402
MASTER TRANSMISSION REBUILDING CORPORATION & MASTER PARTS, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20508.
United States Court of Appeals Ninth Circuit.
February 15, 1967.

William L. Quinlan, of Doty, Quinlan & Kershaw, Fresno, Cal., for appellant.
Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Gary Green, Peter Ames Eveleth, Attys., N. L. R. B., Washington, D. C., Ralph E. Kennedy, Director, N. L. R. B., Los Angeles, Cal., for appellee.
Before WASHINGTON,* BARNES and BROWNING, Circuit Judges.
WASHINGTON, Senior Circuit Judge:


1
This is a labor relations case, similar in many ways to Joy Silk Mills v. N.L. R.B., 185 F.2d 732 (C.A.D.C.1950), cert. denied, 341 U.S. 914, 71 S. Ct. 734, 95 L. Ed. 1350 (1951). There, as here, the management made clear to the workers that it opposed unionization; in both cases, strong arguments were urged as to whether the employer did — or did not — coerce and restrain the employees in violation of their statutory rights. And there, as here, the Board found that the employer's conduct was coercive and that this coercion caused the union to lose its majority status. See the opinion of the Board in this case, reported at 155 N.L.R.B. No. 35.


2
After reviewing the entire record, we are satisfied that substantial evidence supports the Board's findings and its conclusions that the Company's conduct violated Sections 8(a) (1), 8 (a) (2), 8(a) (3) and 8(a) (5) of the National Labor Relations Act, as amended (29 U.S.C. Sec. 151 et seq.). We are also satisfied that the Company's conduct caused the Union to lose its majority status, and that the Union did not waive its right to a bargaining order by participating in a Board election. See Bernel Foam Products Co., 146 N.L.R.B. 1277 (1964); N.L.R.B. v. S.N.C. Mfg. Co., 122 U.S.App.D.C. 145, 352 F.2d 361 (1965), cert denied, 382 U.S. 902, 86 S. Ct. 235, 15 L. Ed. 2d 155 (1965); and see Franks Bros. Co. v. N.L.R.B., 321 U.S. 702, 64 S. Ct. 817, 88 L. Ed. 1020 (1944).


3
For these reasons, we have concluded that the petition for review should be denied, and that a decree should issue enforcing the Board's order.


4
So ordered.



Notes:


*
 George T. Washington, Senior Circuit Judge, District of Columbia Circuit, sitting by designation